COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Tikie Jones v. The State of Texas

Appellate case number:     01-22-00585-CR and 01-22-00586-CR

Trial court case number: 1682295 and 1682296

Trial court:               184th District Court of Harris County

       Appellant Tikie Jones appeals from her conviction of the offenses of aggravated assault of
a family member and injury to a child. Appellant’s trial counsel filed notices of appeal, but moved
to withdraw. The trial court granted trial counsel’s motion to withdraw, found appellant was
indigent, and signed an order stating that appellate counsel would be appointed. The clerk’s
records reveal no appointment of counsel. On November 28, 2002, appellant filed a pro se motion
to appoint counsel.
         The appeals are ordered ABATED and REMANDED to the trial court for 10 days to allow
the trial court to appoint appellate counsel. Any orders shall be included in a supplemental clerk’s
record and filed in this Court no later than December 21, 2022.
         The appeal is abated, treated as a closed case, and removed from this court’s active docket.
The appeal will be reinstated on this court’s active docket when the supplemental clerk’s record is
filed in this Court. The Court will also consider an appropriate motion to reinstate the appeal filed
by either party, or the court may reinstate the appeal on its own motion.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower___________
                    Acting individually  Acting for the Court


Date: __December 1, 2022_______